The judgment appealed from in this case is not in the record. There is no motion to dismiss. Industrial Lumber Company Inc., appeared in this court and answered the appeal, praying that the rulings of the lower court overruling certain exceptions be set aside, the exceptions sustained, and the suit dismissed. The other defendant, Edmos Gloston, did not answer the appeal. The minutes show that a judgment was rendered in favor of the defendants, but the mere statement that such was done is all that appears from the minutes.
Act No. 234 of 1932 commences with the provision: "That whenever an appellant files an incomplete transcript, or files the transcript or," etc. The language of the act taken as a whole intends that appeals are not to be dismissed merely because a part of the record, for instance, the judgment appealed from, is not contained in the transcript, which fact may be, and usually is, due to oversight or inadvertence on the part of the clerk of the district court in getting together the original papers forming the record.
Taking into account the act of 1932, the appeal is not dismissed, but, as the record does not inform us as to the terms of the judgment appealed from, the case is remanded to the clerk of the district court, parish of Allen, and it is ordered that the clerk of said court issue a notice to Elzena Gloston, appellant, that the judgment appealed from is absent from the record, and that the record must be completed within ten days from service of the notice. This notice is to be served on her by the sheriff of the parish of Allen.
It is further ordered that Elzena Gloston have leave to complete the transcript by placing in it the judgment appealed from or a certified copy of the same within ten days from the day notice of this order is served on her. If the transcript is completed within the time stated, the clerk of said court is to return the completed record without delay to the clerk of this court at Baton Rouge, La., upon which the consideration of the appeal will be resumed.
If the transcript is not completed within said time, the appeal is in that event to be regarded as dismissed. *Page 828